Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 08/23/2021.
Claims 1-12 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 6-10 of U.S. Patent No. 11,126,414. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following observations.
Instant Claim
11,126,414 Claim
1. A method for programming one or more rules and associated tasks relating to one or more core functions of a field device connected to a network comprising: 

generating a field program defining the one or more rules and the associated tasks based on an input program; 


executing, by an executor located in said field device, said associated tasks in accordance with the one or more rules.
1. A method for programming one or more rules and associated tasks relating to one or more core functions of a field device executing an existing field program connected to a network comprising: 
transmitting to a translator residing on the field device, over said network, an input program defining the one or more rules and the associated tasks; 
translating, by said translator, said input program to generate a new field program comprising the one or more rules and the associated tasks; 
replacing said existing field program with said new field program; 
executing said new field program with said associated tasks in accordance with the one or more rules by an executor located in said field device …
2. The method of claim 1 wherein said field device comprises one or more actuators and/or one or more sensors controlled using one or more core functions when the executor executes on one or more of said tasks.

3. The method of claim 1 wherein said executor schedules one or more tasks for execution at a future time based on one or more rules provided by said field program.


4. The method of claim 1 wherein said executor schedules one or more tasks for execution at a set or recurring future time based on one or more rules provided by said field program.

5. The method of claim 1 wherein said executor schedules one or more tasks for execution at occurrence of a specific event based on one or more rules provided by said field program.
2. The method of claim 1 wherein said field device comprises one or more actuators and/or one or more sensors controlled using one or more core functions when the executor executes on one or more of said tasks.3. The method of claim 1 wherein said executor schedules the one or more tasks for execution at the future time based on the one or more rules provided by said new field program.4. The method of claim 1 wherein said executor schedules the one or more tasks for execution at a set or recurring future time based on the one or more rules provided by said new field program.5. The method of claim 1 wherein said executor schedules the one or more tasks for execution at the occurrence of the specific event based on the one or more rules provided by said new field program.
7. A system for programming one or more rules and associated tasks relating to one or more core functions of a field device connected to a network comprising: 
transmitting a field program to said field device comprising said one or more rules and associated tasks; 
an executor located on a processor in said field device for executing said-associated tasks in accordance with the one or more rules.
6. A system for programming one or more rules and associated tasks relating to one or more core functions of a field device executing an existing field program connected to a network comprising: an input program, written in a programming language, to define said one or more rules and associated tasks relating to one or more core functions; a translator receiving said input program transmitted over said network, and executable on a first processor for converting said input program into a new field program comprising the one or more rules and the associated tasks; 
an executor located on a second processor in said field device replacing the existing field program with the new field program, and for executing said associated tasks in accordance with the one or more rules …
8. The system of claim 7 wherein said field device comprises one or more actuator and/or one or more sensor controlled using one or more core functions when the executor executes on one or more of said tasks.

9. The system of claim 7 wherein said executor schedules one or more tasks for execution at a future time based on one or more rules provided by said field program.


10. The system of claim 7 wherein said executor schedules one or more tasks for execution at a recurring future time based on one or more rules provided by said field program.

11. The system of claim 7 wherein said executor schedules one or more tasks for execution at occurrence of a specific event based on one or more rules provided by said field program.
7. The system of claim 6 wherein said field device comprises one or more actuator and/or one or more sensor controlled using the one or more core functions when the executor executes on one or more of said tasks.

8. The system of claim 6 wherein said executor schedules the one or more tasks for execution at the future time based on the one or more rules provided by said new field program.

9. The system of claim 6 wherein said executor schedules the one or more tasks for execution at a recurring future time based on the one or more rules provided by said new field program.

10. The system of claim 6 wherein said executor schedules the one or more tasks for execution at the occurrence of the specific event based on the one or more rules provided by said new field program.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 7-12 are directed to a system. As recited, an input program, written in a programming language, to define said one or more behaviors; said input program transmitted over said network to a translator; said translator converting said input program into a field program comprising a plurality of tasks; an executor located in said field device for executing said field, however, the system is reasonably interpreted as entirely software or descriptive material per se. The recited system does not include any hardware that would permit the functionality of the system to be realized. Thus, the claim is directed to non-statutory subject matter. See MPEP § 2106.01. To overcome this type of rejection applicants may amend claims to include a hardware element such as a memory and a processor to perform the steps of the claim.

Note: Although, claims 7-12 is rejected above and is directed to non-statutory subject matter, claims 7-12 suffers from the same abstract idea as independent claim 1.

Claims 1-12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claim 1 is directed to a statutory category, because a series of steps, generating a field program…, executing…, said associated tasks in accordance with the one or more rules satisfies the requirements of a process (a series of acts). 
The claim recites a method of generating a field program…, executing…, said associated tasks in accordance with the one or more rules. In other words, the claimed method simply describes the concept of generating a field program and executing on the field device. The steps of, generating…, executing…, merely employs a concept that is similar to the concepts involving human activity relating to commercial practices (e.g., hedging in Bilski) that have been found by the courts to be abstract ideas. The claim is directed to an abstract idea. 
The claim has additional limitations to the abstract idea such as by an executor located in said field device.  Having an executor that executes on a field device the limitations as a combination, the claim simply instructs the practitioner to implement the concept of an executor, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claim as a whole does not add significantly more to the abstract idea of generating a field program…, executing…, said associated tasks in accordance with the one or more rules. The claim is not patent eligible.
Claims 2-6, the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 7 is/are the system claim corresponding to method claims 1 above, and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.
Claims 8-12, the claims do not remedy claim 7 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20170134536 to Tessiore et al. in view of USPN 20070011334 to Higgins et al.
Per claim 1:
Tessiore discloses:
1. A method for programming one or more behavior of a field device connected to a network comprising: 
generating a field program (Paragraph [0027] “enable the translation of protocols for the sensor data in the gateway device, a developer may provide a sensor adapter (e.g., in the form of program code)… to send data over a communication protocol in a common message format/language (e.g., JSON)”) defining the one or more rules and the associated tasks based on an input program;(Paragraph [0027] “a developer may provide a sensor adapter (e.g., in the form of program code)… sensor data may hold some fixed fields that can be augmented by the gateway device, as well as a set of variable fields that a user (sensor device developer) can use in any way (e.g., to hold sensor data)”).

Tessiore does not explicitly discloses executing, by an executor located in said field device, said associated tasks in accordance with the one or more rules.
However, Higgins discloses in an analogous computer system executing, by an executor located in said field device(Paragraph [00126] “when the execution of a workflow application on the mobile device reaches the method module, the updated version of the method module can be executed without having to restart the workflow application… the application can be modified on-the-fly while the application is being executed”), said associated tasks in accordance with the one or more rules (Paragraph [0104] “FIG. 2, the mobile device includes a set of library codes (217), which may include tasks (241)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of executing, by an executor located in said field device, said associated tasks in accordance with the one or more rule as taught by Higgins into the method of programming sensors connected to a gateway device as taught by Tessiore. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of executing, by an executor located in said field device, said associated tasks in accordance with the one or more rule to provide an efficient technique to have the program executes on the device related to tasks so that the any failure occurs are notified to the developer for correcting the failures.
 
Per claim 2:
Higgins discloses when the executor executes on one or more of said tasks as applied to claim 1 above and further Tessiore discloses:
2. The method of claim 1 wherein said field device comprises one or more actuators and/or one or more sensors controlled using one or more core functions (Paragraph [0032,0033] “FIG. 1, system 100 includes first and second sensors 102A and 102B… Sensors 102A and 102B are each sensor devices of a same or different type”).

Per claim 3:
The rejection of claim 1 is incorporated and further, Tessiore does not explicitly discloses wherein said executor schedules one or more tasks for execution at a future time based on one or more rules provided by said field program.
However, Higgins discloses in an analogous computer system wherein said executor schedules one or more tasks for execution at a future time based on one or more rules provided by said field program. (Paragraph [0128] “an integration server may dispatch the task module (e.g., in a programming language such as Java byte code or Microsoft Intermediate Language) to the mobile devices… the updated version of the task module can be executed… cache manager may periodically (i.e., schedule) determine (i.e., the determination is made based on rules) whether the currently loaded version of the task module is outdated”).
The feature of providing wherein said executor schedules one or more tasks for execution at a future time based on one or more rules provided by said field program would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 4:
The rejection of claim 1 is incorporated and further, Tessiore does not explicitly discloses wherein said executor schedules one or more tasks for execution at a set or recurring future time based on one or more rules provided by said field program.
However, Higgins discloses in an analogous computer system wherein said executor schedules one or more tasks for execution at a set or recurring future time based on one or more rules provided by said field program (Paragraph [0128] “cache manager may periodically (i.e., schedule) determine (i.e., the determination is made based on rules) whether the currently loaded version of the task module is outdated”).
The feature of providing wherein said executor schedules one or more tasks for execution at a set or recurring future time based on one or more rules provided by said field program provided by said field program would be obvious for the reasons set forth in the rejection of claim 1.


Per claim 5:
The rejection of claim 1 is incorporated and further, Tessiore does not explicitly discloses wherein said executor schedules one or more tasks for execution at occurrence of a specific event based on one or more rules provided by said field program.
However, Higgins discloses in an analogous computer system wherein said executor schedules one or more tasks for execution at occurrence of a specific event based on one or more rules provided by said field program (Paragraph [0127] “the method processor may look ahead of the current execution of the workflow to anticipate the need for customized version of workflows for a scheduled task, so that the customized version may be downloaded before the module is needed”).
The feature of providing wherein said executor schedules one or more tasks for execution at occurrence of a specific event based on one or more rules provided by said field program provided by said field program would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 6:
The rejection of claim 1 is incorporated and further, Tessiore does not explicitly discloses wherein said translator is located on said field device.
However, Higgins discloses in an analogous computer system wherein said translator is located on said field device (Paragraph [0133] “modify the workflow and transmit the modified version of the workflow to the mobile device… the workflow engine can hot swap the previous version of the workflow out of memory” [note here the version is hot swapped and thus the translator is located in the device]).
The feature of providing wherein said translator is located on said field device would be obvious for the reasons set forth in the rejection of claim 1.

Claims 7-12 is/are the apparatus/system claim corresponding to method claims 1-6 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-6 respectively, as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 6341372 B1 discloses a universal machine translator of arbitrary languages enables the semantic, or meaningful, translation of arbitrary languages with zero loss of meaning of the source language in the target language translation, which loss is typical in prior art human and machine translations. The universal machine translator embodies universal transformations itself and comprises the means for identifying high-level grammatical constructions of a source language word stream, constructing a grammatical world model of the syntax of the source language high-level word stream, decomposing source and target languages into universal moments of meaning, or epistemic instances, translating the epistemic moments of source and target languages with substantially no loss in meaning, constructing a grammatical world model of the syntax of the target language high-level word stream, optionally adjusting the target language syntax to comply with a preferred target language grammar, and generating the translated target language word stream. The universal machine translator also comprises the means to embody arbitrary sensory/motor receptions and transmissions of arbitrary word streams, which allows universally translated communications to occur among human beings and machines.

US 20060026281 A1 discloses a system and a method (100, 500) for integrating an uncertified client (104) with a certified host device (102) are provided. The integration system (100) is configured to integrate the uncertified client (104), which has a plurality of client applications (106), with the certified host device (102), and has a client virtual machine (108), host applications (142), and an abstraction layer (138, 156). The client virtual machine (108) is coupled to the uncertified client (104) and is configured to execute the plurality of client applications (106). The host applications (142) are coupled to the certified host device (102) and are configured to control host dependent features on the certified host device (102). The abstraction layer (138, 156) are coupled to the host applications (142) and to the client virtual machine (108), and are configured to translate feature calls from the plurality of client applications (106) to function calls for the host applications (142).

US 20080189689 A1 method for preparing and checking software means to be executed by programmable control devices or plants for carrying out processes, in which: a) a programming language for expressing the software means is provided, which language is based on an abstract syntax, particularly an object oriented syntax; b) the said programming language being generated from both the source code language and the object code language; c) expressing the control program in the said programming language; d) deriving the source code format and/or the object code format of the control program by translation of the said control program expressed in the language based on the abstract syntax into the language of the source code format and/or of the object code format of the abstract syntax.

Kim, Dong-Hun, Jan K. Sykulski, and David A. Lowther. "A novel scheme for material updating in source distribution optimization of magnetic devices using sensitivity analysis." 

Hong, Sang Gi, Nae Soo Kim, and Taewook Heo. "A smartphone connected software updating framework for IoT devices." 

Nemeth, Zoltan A., and Donald J. Migletz. "Accident characteristics before, during, and after safety upgrading projects on Ohio’s rural interstate system." 

Balasubramanian, Krishnakumar, et al. "Developing applications using model-driven design environments." 

ERICH, Floris, and Marc Arden. "Reactive programming using procedural parameters for end-user development and operations of robot behavior control." 

Quigley, Morgan, Brian Gerkey, and William D. Smart. Programming Robots with ROS: a practical introduction to the Robot Operating System. " 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satish Rampuria/Primary Examiner, Art Unit 2193